Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 6, 1990, which, inter alia, assessed Gates Community Chapel, Inc. for unemployment insurance contributions.
It is not disputed that the campus facility for troubled teenagers which is operated by the employer, a Christian Church, serves a religious purpose. Rather, the question is whether claimant’s duties were of a "religious nature” so as to exclude him from unemployment insurance coverage under Labor Law § 563 (2) (c). Claimant’s duties involved the development and repair of the campus when it was first purchased by the employer and to raise funds for that purpose. On the basis of the record before us, there is substantial evidence to support the Unemployment Insurance Appeal Board’s conclusion that claimant’s activities were inherently secular in *912nature and were therefore covered by the Labor Law (see, Matter of Vecchio [Long Is. Lutheran High School— Hartnett], 176 AD2d 1100). The employer’s remaining constitutional arguments have been considered and likewise rejected as being without merit (see, Matter of Klein [Hartnett], 78 NY2d 662).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.